NUMBER 13-15-00513-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KEVIN LOZANO A/K/A
KEVIN LOZAWO,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.



                                      ORDER
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
                          Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on April 5, 2018. The State has not filed a brief. The Court, having fully

examined the record and appellant’s brief hereby ORDERS the State to file its brief with

this Court on or before November 26, 2018. Further motions for extension of time will
not be favorably entertained by the Court.

       The State’s first motion for extension of time to file its appellate response brief is

DISMISSED AS MOOT.

       IT IS SO ORDERED.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of October, 2018.




                                             2